Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-9, the claims recite “the control unit is configure to…”. However, the control unit is passively claimed in claim 1. Claim 1 is drawn to the wall mountable connector, which is connectable to a control unit. The scope of claims 2-9 is rendered indefinite because the control unit is further defined, but it is unclear from the preamble and body of claim 1 that the control unit is a part of the invention of claim 1. In short, the control unit is not a part of the wall mountable connector and claim 1 is drawn only to the wall mountable connector, but claims 2-9 further define the control unit, leaving it unclear as to whether the scope of claim 1 is actually narrowed by claims 2-9. For the purposes of examination, the control unit and the wall mountable connector are considered as a system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomery (US7697963B1) in view of Struthers (US20090174998A1).
Regarding claim 1, Pomery teaches a connector comprising:
A housing configured to be releasably secured to a control unit, wherein the housing is configured to be mounted (Figure 1: 10 is releasably secured to 200);
A connection configured to electrically connect to the control unit when the control unit is releasably secured to the housing (“Cellular phone 10 may include bare metal tabs built onto a bottom of cellular phone 10 that may be configure to mate with charger pins 212. Cellular phone 10 may come in a variety of sized. For each cellular phone 10, the bare metal tabs built onto the bottom of cellular phone 10 should align with charger pins 212 to pass power to cellular phone 10 and stored information from cellular phone 10.”); and
A memory configured to be:
Operatively connected to the control unit when the control unit is electrically connected to the connection,
Communicate with the control unit while the control unit is releasably secured to the housing, and
Store information from the control unit (“Upload button 238 may be a switch that may be operated by pressing. Upload button 238 may be positioned on ledge 230 beneath green LED 236. When pressed, upload button 238 may function to pass information from memory 242 of docking station 200 into a memory of cellular phone 10. Generally, upload button 238 may be inoperable. However, entering a proper combination into docking station 200 through keys 232 may unlock upload button 238.”)
Pomery does not disclose wherein the connector is a wall mountable connecter with the housing configured to be mounted to a wall.
However, Struthers discloses that placing docking stations on the wall for peripheral devices to plug into eliminates unsightly protrusions (¶71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to wall-mount the docking station of Pomery in order to avoid unsightly protrusions. This would render the connector and housing of Pomery as “wall mountable”.
Regarding claim 10, Pomery as modified teaches all of the limitations of claim 1, wherein
The memory is disposed within the housing (“Upload button 238 may be a switch that may be operated by pressing. Upload button 238 may be positioned on ledge 230 beneath green LED 236. When pressed, upload button 238 may function to pass information from memory 242 of docking station 200 into a memory of cellular phone 10. Generally, upload button 238 may be inoperable. However, entering a proper combination into docking station 200 through keys 232 may unlock upload button 238.”)
Claim(s) 2-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomery (US7697963B1) in view of Struthers (US20090174998A1) as applied to claim 1, further in view of Matsuoka (US20140277769A1).
Regarding claims 2-5, Pomery as modified teaches all of the limitations of claim 1, but does not teach the particulars of claims 2-5.
However, Matsuoka discloses wherein the control unit is configured to receive user input to control an HVAC system (Figure 25D), a security system (¶70), an energy management system (Figure 25D), and wherein the link between the control system and an energy management system is wireless (Figure 1 or Figure 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide these configurations for the control unit separately or together in order to allow for the convenient control of an HVAC system and to expand the versatility of the control unit.
Regarding claim 8, Pomery as modified teaches all of the limitations of claim 1, but does not teach the limitations of claim 8.
However, Matsuoka discloses wherein the control unit is configured to display information relating to an HVAC system (Figure 25D) wherein the information comprises configuration data or scheduling data (Figure 25D).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide this configuration for the control unit in order to allow for the convenient control of an HVAC system and to expand the versatility of the control unit.
Regarding claim 9, Pomery as modified teaches all of the limitations of claim 8, wherein
The control unit comprises a thermostat and wherein the configuration data comprises scheduling data (see rejection of claim 8. The modification of claim 8 renders Pomery what can be considered a thermostat).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11149973. Although the claims at issue are not identical, they are not patentably distinct from each other because the thermostat of claim 1 of US Patent No. 11149973 is not patentably distinguishable from “a control unit” of claim 1 in the instant case. In other words, claim 1 of US Patent No. 11149973 fully covers claim 1 of instant claim 1.
Allowable Subject Matter
Claims 13-19 allowed.
Claims 6-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 recites a system which includes a building controller which interfaces with the wall mountable connector. While Pomery, Struthers, and Matsuoka can be said to provide a prima facie case of obviousness for a generic wall mountable connector (see rejection of claim 1), there is nothing in the prior art to suggest altering the docking station of Pomery to be a building controller as claimed in claim 13.
Regarding claims 6-7, the prior art does not provide a prima facie case of obviousness for modifying Pomery to the claimed configuration.
Regarding claims 11-12, these configurations are not prima facie obvious from the prior art in view of Pomery, Struthers, and Matsuoka, which represent the closest prior art of record.
Further regarding claims 6-7 and 11-12, their allowability indicated here is under the interpretation provided with regard to the 35 USC 112(b) rejection herein. Any amendments to the claims which run afoul of the interpretation taken for the purposes of examination may render this indication of allowable subject matter moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763